DETAILED ACTION
This action is responsive to the following communications: Original Application filed on July 1, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0405829 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-17 are pending in this case. Claims 1 and 17 are the independent claims. Claims 1-17 are rejected.

Priority



The present application claims the following chain of priority:
Priority
Application #
Filing Date
Status
CONTINUATION
U.S. App. 15/835,572
December 8, 2017
ABN
CONTINUATION
U.S. App. 13/403,745
February 23, 2012
USPAT 9,841,866
PRIORITY
U.S. Provisional 61/446,018
February 23, 2011
Expired


Specification
The disclosure is objected to because of the following informalities: 
In each of paragraphs 0004 and 0032, there is a sentence that reads “The users may include children (<13 years of age), youth (<years of age)
In paragraph 0035, the second sentence recites “Experts may refer to an individual that assumes a roll of advisement and information dissemination…” This should recite “Experts may refer to an individual that assumes a role of advisement and information dissemination…”
Appropriate corrections are required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
FIREWIRE (paragraph 0073) was not properly marked.
Appropriate correction is required.

Claim Objections
Claims 1 and 11-14 are objected to because of the following informalities:  
In claim 1, the fourth substantive limitation recites “provide connection module configured to…” This should recite “provide a connection module configured to…”
In claim 1, the last two “determine” limitations recite in part “…whether establish the <> type of connection…” These should be amended to recite “…whether to establish
Claims 11-13 recite various instances of a “catalog.” Throughout the Specification, this is spelled “catalogue.” For consistency, the claims should be amended to match the spelling in the Specification. See, e.g., Figs. 1 and 6; see also, Specification, paragraphs 0005, 0021-0022, 0033, and 0063-0066.
The preamble of claim 14 recites “wherein the non-expert interface comprises a user wall format, the user wall format including a presentation of a feed of wall items displayed in chronological order and wherein to provide the one or more interests, and wherein to provide the identified second content, the one or more hardware processors are further programmed to...” This should recite “wherein the non-expert interface comprises a user wall format, the user wall format including a presentation of a feed of wall items displayed in chronological order and wherein to provide the identified second content, the one or more hardware processors are further programmed to...” The language concerning the interests is unnecessary in claim 14.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Independent claims 1 and 17 recite the “non-expert users not assigned to one of the categories of expertise” in the preamble(s) and “wherein the second non-expert user is not assigned to any one of the categories of expertise” in the last “receive” limitation(s). These are forms of negative limitations, and as such, must have basis in the original disclosure.
	Upon a detailed review of the Instant disclosure, the only mention of words associated to the word “assign” are “The accounts managed by expert account module 16 may include assignments of individual experts to sub-categories. These assignments may be created by the experts themselves...” (see Specification, paragraphs 0020 and 0060). 
	The Examiner is not able to locate any exclusionary or negative limitation support for the narrowly defining of “non-expert user” classification that was positively recited in the originally filed Specification of U.S. Patent Application No. 13/403,745. Therefore, the claim limitations constitute subject matter that was not described to convey possession of the invention and support for the amended claim language is not found within the Specification. See MPEP § 2173.05(i)

	Dependent claim 3 recites “format the educational content as a wall item.” While the written description recites that items can be presented on a user’s wall, or within the feed presented on a user’s wall (see, e.g., Specification, paragraphs 0023, 0024, 0053, 0064, and 0066-0068), there is no written how to format content from a native format into a wall item format; instead it is presented as a given that objects can be presented as wall items. 
	However, the claim specifically states that particular content is formatted (e.g., transformed or converted) from a native format into a wall item format. There does not appear to be support for this formatting limitation.

	Dependent claims 2 and 4-16 are rejected solely because they depend from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 1 recites “provide an expert interface by the expert interface module.” There is a lack of antecedent basis for “the expert interface module.” Additionally, the claims recite the user interface module.” There is a lack of antecedent basis for “the user interface module.”
	Accordingly, independent claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	To overcome this rejection, the Examiner recommends amending the claim to provide the necessary antecedent basis for the expert interface module and the user interface module. For the purposes of examination, the claim will be interpreted as such (see below).

	Dependent claim 3 recites “generate a non-expert interface for the first non-expert user.” Independent claim 1 recites “provide a non-expert interface provided by the user interface module.” It is unclear if the language in claim 3 refers to the interface in claim 1, or if this is generating a second (or other) interface, different than the non-expert interface provided in claim 1. 
	Accordingly, dependent claim 3 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	To overcome this rejection, there are two options. 
	First, the Applicants could amend the independent claim to merely recite the user interface module with additional language such as “configured to generate a non-expert user interface;” and then amend claim 3 to recite something along the lines of “the user interface module generates a non-expert interface for the first non-expert user.” 

	For the purposes of examination, the claims are interpreted using the first option (amend both claims 1 and 3).

	Dependent claim 8 recites “generate a non-expert interface for the first non-expert user.” Independent claim 1 recites “provide a non-expert interface provided by the user interface module.” It is unclear if the language in claim 8 refers to the interface in claim 1, or if this is generating a second (or other) interface, different than the non-expert interface provided in claim 1. 
	Accordingly, dependent claim 8 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	To overcome this rejection, there are two options. 
	First, Applicants could amend the independent claim to merely recite the user interface module with additional language such as “configured to generate a non-expert user interface;” and then amend claim 8 to recite something along the lines of “the user interface module generates a non-expert interface for the first non-expert user.” 
	Second, Applicants could amend only dependent claim 8 to more clearly indicate that the generated user interface is the same (or different) user interface provided in claim 1. 
	For the purposes of examination, the claims are interpreted using the first option (amend both claims 1 and 8).

	Dependent claim 11 recites in its entirety:

	generate a catalog of user interests for the first non-expert user, wherein the catalog includes the one or more interests; 
	receive an indication of at least one user interest from the first non-expert user; and 
	add the at least one user interest to the catalog.
	This claim introduces several indefiniteness issues. First, the claim is circular. The catalog provides is generated, including the interests of the user (from claim 8). The user then makes a selection of an interest from the catalog. Then “the at least one user interest” is added to the catalog. 
	But if the interest was already in the catalog (from where it was selected), there’s nothing to add—it’s already there. 
	Second, there is a lack of clarity between the first limitation and the last limitation. The first limitation recites “the one or more interests.” The last limitation recites “the at least one user interest.” The language here is indefinite because it is broad enough to encompass the original interest(s) of the user. 
	Accordingly, dependent claim 11 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Based on Fig. 6 and paragraphs 0063-0068 of the Specification, it appears that the intent of this claim is to generate a user-specific catalogue of interests based on the existing interests within the system. If this is the correct interpretation, then to overcome this rejection, the Examiner recommends amending the claim as follows: 
The system of claim 8, wherein the one or more hardware processors are further programmed to: 
	generate a list of interests based on interests contained in profiles of all users of the system;
	present the list of interests to the first non-expert user;

	receive an indication of at least one user interest from the list of interests from the first non-expert user; 
	generate a catalogue of interests for the first non-expert user; and
	add the at least one indicated user interest to the catalogue.
	For the purposes of examination, the claim will be interpreted as described above.

	Dependent claim 16 recites limitations directed to adjusting the first or second levels of importance, and present those changes in an updated interest map. However, claim 19 depends from dependent claim 8, whereas the antecedent basis for the first and second levels of importance, as well as the original interest map, is found in dependent claim 15.
	Accordingly, dependent claim 16 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	To overcome this rejection, the Examiner recommends amending claim 16 to depend from claim 15. For the purposes of examination, the claim will be interpreted as such.

	Dependent claims 2, 4-7, 9, 10, and 12-15 are rejected solely due to their dependence on a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0173992 A1, filed by D’Angelo et al., on December 31, 2010, and published on July 5, 2012 (hereinafter D’Angelo), in view of U.S. Patent Application Publication No. 2011/0041082 A1, filed by Nguyen on August 17, 2009, and published on February 17, 2011 (hereinafter Nguyen).
to independent claim 1, D’Angelo discloses a system configured to provide a virtual environment to users for connecting expert users assigned to one or more categories of expertise and non-expert users not assigned to one of the categories of expertise, the system comprising: 
One or more hardware processors programmed by machine-readable instructions to: D’Angelo discloses a system to provide a virtual environment for connecting users to experts assigned to categories of expertise comprising at least one hardware processor programmed by machine-readable instructions to perform such functionality (see D’Angelo, Figs. 2 and 13; see also, D’Angelo, paragraphs 0022-0026 [describing the network architecture of Fig. 2, where the virtual environment is described as a web based application served by hosting servers and connected over the internet to user/client devices where users interact via web browsers or non-browser clients] and 0057-0061 [describing the architecture of a client device]).
Provide one or more spaces within the virtual environment, wherein each space corresponds to at least one category of expertise from a set of categories of expertise, the one or more spaces comprising at least a first space corresponding to a first category of expertise; D’Angelo discloses topics of expertise within the knowledge base, where each topic corresponds to an area of expertise (see D’Angelo, paragraphs 0015-0018 [describing the relationship of users to questions to topics; also introduces the concept of unilateral relationship and bilateral relationships, where the type of relationship determines aspects of how users communicate with each other; also introduces the concept of assigned roles within the system, the roles determine which users are associated with which topics or areas of expertise and also determines access privileges associated with the system]).
provide an expert interface by the expert interface module.
	However, Nguyen teaches a system for targeting individuals in a knowledge base interface based on areas of expertise, in which users create profiles, including expert profiles, for use in providing connections between users and experts (see Nguyen, Figs. 2-3; see also, Nguyen, paragraphs 0037-0041 [describing the GUI of Fig. 2, which presents the internal view of a GUI of an expert user profile within the system, including a series of widgets built into the profile page, such as Requests Panel, Requests Display, and navigation tabs and notifications associated with inter-network communications] and 0042-0051 [describing the GUI of Fig. 3, which is a user profile page as it appears to users of the system, which includes biographical information, introduction panel, recent activity, backgrounds information, user interests, etc.; this page also presents information about the user’s expertise and usage statistics, where expertise is associated with disciplines, areas of study, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo and Nguyen before him at the time the invention was made, to modify the system of D’Angelo to incorporate expert user interfaces as taught by Nguyen, in order to allow users to design their area of expertise within the system. One would have been motivated to make such a combination because this enables users to specifically target experts for assistance in answering questions, as taught by Nguyen (see Nguyen, paragraph 0012 [“A method is described herein that allows a user of a discussion forum to initiate the generation of a direct, navigable reference to a thread or message in the discussion forum to one or more targeted individuals, within a single integrated system. By generating a direct, navigable reference to the thread or message, the system may advantageously facilitate the directed solicitation of targeted individuals whilst operating within the traditional framework of a public forum.”]).
	D’Angelo, as modified by Nguyen, further teaches the system configured to
Provide a non-expert user interface provided by the user interface module; Nguyen further teaches providing a non-expert user interface (see Nguyen, Fig. 5; see also, Nguyen, paragraphs 0067-0070 [describing the GUI of Fig. 5, in which a non-expert is presented with an interface including threads, friends, Posts, etc.]).
Provide connection module configured to manage permissions for connections between non-expert users and expert users; D’Angelo further teaches providing a module for managing communication permissions, roles, and relationships (see D’Angelo, paragraphs 0015-0018, described supra).
Assign a first expert user, from among the expert users, to the first category of expertise, wherein the first expert user is designated to have knowledge relating to the first category of expertise; D’Angelo further teaches assigning an expert user to an area of expertise (see D’Angelo, paragraphs 0015-0018, described supra). Additionally, Nguyen further teaches assigning experts to categories of expertise (see Nguyen, paragraphs 0042-0051, described supra).
Receive an indication of an interest in the first category of expertise from a first non-expert user; D’Angelo further teaches a user selecting an area of interest (see D’Angelo, paragraphs 0027-0032 [describing the process of Fig. 3, in which a user requests a question page on a particular topic (or a blank input page into which a user asks a new question)]). Additionally, Nguyen further teaches a thread discussion topic page in which a user indicates interest in the topic of the discussion thread (or creates a new thread) (see Nguyen, paragraphs 0053-0057 [describing the discussion thread interface in which a user indicates interest in participating in a discussion of a particular topic or area], 0067-0071 [describing the reply interface, in which a user can 
Provide, via the first space, a selectable listing of expert users, including the first expert user, assigned to the first category of expertise; D’Angelo further teaches providing a drop list of selectable expert users of a particular subject (see D’Angelo, paragraphs 0046-0047 [describing the drop list (with auto completion) of the list of users associated with the current topic; the list of users can be unlimited (the entire community), partially restricted (limited to users the asking user has a preexisting relationship with), or matched with experts based on the expert profiles; the list may also be ranked or ordered]). Additionally, Nguyen further teaches presenting a list of experts related to the current topic that the user may select to communicate with (see Nguyen, paragraphs 0072-0073 [describing the expert request portion of the interface of Fig. 5, in which a list of experts is presented and the user can select one or more with which to communicate to gather additional information on the topic]).
Receive, from a first non-expert user, a selection of the first expert user from among the selectable listing; D’Angelo further teaches receiving a selection of a first expert user from the listing (see D’Angelo, paragraphs 0046-0047, described supra). Additionally, Nguyen further teaches receiving a selection of a user from the presented listing (see Nguyen, paragraphs 0072-0073, described supra).
Receive, from the first non-expert user, a request to establish a first type of connection between the first expert user and the first non-expert user, wherein the first type of connection can be requested only by the non-expert users to connect with the expert users, and cannot be initiated by the expert users to connect with the non-expert users; D’Angelo further teaches that communications are based on various policies and the supra).
Determine via the connection module whether establish the first type of connection, and in response to determining to establish the first type of connection, establish the first type of connection between the first expert user and the first non-expert user based on the request; D’Angelo further teaches that, if the policies allow for the particular type of communication between users and experts, the first type of connection is created between the user and the expert (see D’Angelo, paragraphs 0015-0018, described supra).
Receive, from the first non-expert user, a request to establish a second type of connection between a second non-expert user and the first non-expert user, wherein the second non-expert user is not assigned to any one of the categories of expertise, and wherein the second type of connection can be requested only by the non-expert users to connect with other non-expert users and cannot be initiated by the expert users to connect with the non-expert users; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra).
Determine via the connection module whether establish the second type of connection, and in response to determining to establish the second type of connection, establish a second type of connection between the second non-expert user and the first non-expert user; D’Angelo further teaches that, if the policies allow for the particular type of supra).

With respect to dependent claim 2, D’Angelo, as modified by Nguyen, teaches the system of claim 1, as described above.
	D’Angelo and Nguyen further teach the system wherein the one or more hardware processors are further programmed to: 
Receive educational content from the first expert user; D’Angelo further teaches receiving education content from the expert (see D’Angelo, paragraph 0052 [describing how the expert provides the answer via a communications interface]). Additionally, Nguyen further teaches allowing the expert to provide information to the requesting user (see Nguyen, paragraphs 0067-0071, described supra, claim 1).
Provide, based on the first type of connection between the first expert user and the first non-expert user, the educational content; D’Angelo further teaches providing the answer to the questioner (see D’Angelo, paragraph 0052, described supra). Additionally, Nguyen further teaches proving the information to the questioner (see Nguyen, paragraphs 0067-0071, described supra, claim 1).

Examiner’s Note: See above, regarding the interpretation of claim 3 under 35 USC 112, second paragraph.
With respect to dependent claim 3, D’Angelo, as modified by Nguyen, teaches the system of claim 2, as described above.
wherein the one or more hardware processors are further programmed to: 
Generate a non-expert interface for the first non-expert user, wherein the non-expert interface comprises a user wall format, the user wall format including a presentation of a feed of wall items displayed in chronological order; D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044 [describing the GUI page of Fig. 7, which presents a wall format with posts listed in chronological order]). Additionally, Nguyen further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see Nguyen, paragraphs 0028-0030 [describing the presentation of content as being presented in chronological order]; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Format the educational content as a wall item; D’Angelo further teaches providing a user wall interface including a presentation of a feed of wall items (see D’Angelo, paragraphs 0040-0044, described supra). Additionally, Nguyen further teaches providing a user wall interface including a presentation of a feed of wall items (see Nguyen, paragraphs 0067-0070, described supra, claim 1). 
Wherein to provide the educational content, the one or more hardware processors are programmed to include the wall item in the user wall format; D’Angelo further teaches providing the expert information as part of the wall interface (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra). Additionally, Nguyen further teaches providing the expert information as part of the wall interface (see Nguyen, paragraphs 0067-0070, described supra, claim 1).

dependent claim 4, D’Angelo, as modified by Nguyen, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: grant access to the feed of wall items to the second non-expert user based on existence of the second type of connection between the first non-expert user and the second non-expert user.
	D’Angelo further teaches allowing or restricting access to user profiles or communications with other users based on policies and relationship types (see D’Angelo, paragraphs 0015-0017, described supra, claim 1).

With respect to dependent claim 5, D’Angelo, as modified by Nguyen, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: deny access to the feed of wall items to the second non-expert user based on existence of the second type of connection between the first non-expert user and the second non-expert user.
	D’Angelo further teaches allowing or restricting access to user profiles or communications with other users based on policies and relationship types (see D’Angelo, paragraphs 0015-0017, described supra, claim 1).

With respect to dependent claim 6, D’Angelo, as modified by Nguyen, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: include, in the feed of wall items, a notification of an activity of the second non-expert user, a communication to the first non-expert user from the second non-expert user, or a virtual gift from the second non-expert user.
supra, claim 1).

With respect to dependent claim 7, D’Angelo, as modified by Nguyen, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: deny access to the feed of wall items by the first expert user, wherein the expert users are not permitted access to wall items of the non-expert users.
	D’Angelo further teaches allowing or restricting access to user profiles or communications with other users based on policies and relationship types (see D’Angelo, paragraphs 0015-0017, described supra, claim 1).

Examiner’s Note: See above, regarding the interpretations of claims 3 and 8 under 35 USC 112, second paragraph.
With respect to dependent claim 8, D’Angelo, as modified by Nguyen, teaches the system of claim 1, as described above.
	D’Angelo and Nguyen further teach the system wherein the one or more hardware processors are further programmed to: 
Generate a non-expert interface for the first non-expert user; D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra, claim 3). Additionally, Nguyen further teaches providing the non-expert supra, claim 3; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Identify one or more interests of the first non-expert user; Nguyen further teaches identifying one or more interests of the user (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
Provide the one or more interests via the non-expert interface; Nguyen further teaches including the one or more interests of the user within the user interface (see Nguyen, paragraphs 0042-0051, described supra, claim 1).

With respect to dependent claim 9, D’Angelo, as modified by Nguyen, teaches the system of claim 8, as described above.
	D’Angelo and Nguyen further teach the system wherein the non-expert interface comprises a user wall format, the user wall format including a presentation of a feed of wall items displayed in chronological order and wherein to provide the one or more interests, the one or more hardware processors are further programmed to: D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra, claim 3). Additionally, Nguyen further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see Nguyen, paragraphs 0028-0030, described supra, claim 4; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Generate at least one wall item based on the one or more interests; Nguyen further teaches generating at least one wall item based on the interests (see Nguyen, paragraphs 0042-0051, described supra
Post the at least one wall item to the feed of wall items; Nguyen further teaches posting the wall item related to the interests on the wall (see Nguyen, paragraphs 0042-0051, described supra, claim 1).

With respect to dependent claim 10, D’Angelo, as modified by Nguyen, teaches the system of claim 8, as described above.
	Nguyen further teaches the system wherein to obtain the one or more interests, the one or more hardware processors are further programmed to: 
Determine usage patterns of the first non-expert user with respect to the system; Nguyen further teaches determining or measuring user history patterns with respect to the system (see Nguyen, paragraph 0051, described supra, claim 1).
Determine the one or more interests based on the usage patterns; Nguyen further teaches determining interests based on the usage patterns (see Nguyen, paragraph 0051, described supra, claim 1).

Examiner’s Note: See above, regarding the interpretations of claim 11 under 35 USC 112, second paragraph.
With respect to dependent claim 11, D’Angelo, as modified by Nguyen, teaches the system of claim 8, as described above.
	Nguyen further teaches the system wherein the one or more hardware processors are further programmed to: 
Generate a catalog of user interests for the first non-expert user, wherein the catalog includes the one or more interests; Nguyen further teaches generating a catalog of user interests (see Nguyen, paragraphs 0046-0049, described supra
Receive an indication of at least one user interest from the first non-expert user; Nguyen further teaches receiving an indication of a user interest from the user (see Nguyen, paragraphs 0046-0049, described supra, claim 1). 
Add the at least one user interest to the catalog; Nguyen further teaches adding the new interest to the user interface/profile of the user (see Nguyen, paragraphs 0046-0049, described supra, claim 1).

With respect to dependent claim 12, D’Angelo, as modified by Nguyen, teaches the system of claim 11, as described above.
	D’Angelo and Nguyen further teach the system wherein the one or more hardware processors are further programmed to: 
Identify second content based on the catalog; D’Angelo further teaches identifying content based on the user’s interests (see D’Angelo, paragraph 0015, described supra, claim 1). Additionally, Nguyen further teaches identifying content based on the user’s interest (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
Provide the identified second content to the first non-expert user; D’Angelo further teaches providing content based on the user’s interests (see D’Angelo, paragraph 0015, described supra, claim 1). Additionally, Nguyen further teaches providing content based on the user’s interest (see Nguyen, paragraphs 0042-0051, described supra, claim 1).

With respect to dependent claim 13, D’Angelo, as modified by Nguyen, teaches the system of claim 12, as described above.
wherein to identify the second content, the one or more hardware processors are further programmed to: identify one or more expert users with whom to connect the first non-expert user based on the catalog.
	D’Angelo further teaches limiting the list of experts to those most well-suited to providing the answer to the query (see D’Angelo, paragraph 0049 [attempt to match the user with the best expert(s) associated with the topic or question]).

With respect to dependent claim 14, D’Angelo, as modified by Nguyen, teaches the system of claim 12, as described above.
	D’Angelo and Nguyen further teach the system wherein the non-expert interface comprises a user wall format, the user wall format including a presentation of a feed of wall items displayed in chronological order and wherein to provide the one or more interests, and wherein to provide the identified second content, the one or more hardware processors are further programmed to: D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra, claim 3). Additionally, Nguyen further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see Nguyen, paragraphs 0028-0030, described supra, claim 4; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Generate a wall item based on the identified second content; Nguyen further teaches generating at least one wall item based on the second content (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
Post the wall item to the feed of wall items; Nguyen further teaches posting the wall item on the wall (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
independent claim 17, D’Angelo discloses a method for providing a virtual environment to users for connecting expert users assigned to one or more categories of expertise and non-expert users not assigned to one of the categories of expertise, the method being implemented by one or more hardware processors programmed by machine-readable instructions to perform the method, the method comprising: D’Angelo discloses a method for providing a virtual environment for connecting users to experts assigned to categories of expertise implemented by at least one hardware processor programmed by machine-readable instructions to perform the method (see D’Angelo, Figs. 2 and 13; see also, D’Angelo, paragraphs 0022-0026 and 0057-0061, described supra, claim 1).
Providing, by the one or more hardware processors, one or more spaces within the virtual environment, wherein each space corresponds to at least one category of expertise from a set of categories of expertise, the one or more spaces comprising at least a first space corresponding to a first category of expertise; D’Angelo discloses topics of expertise within the knowledge base, where each topic corresponds to an area of expertise (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Assigning, by the one or more hardware processors, a first expert user, from among the expert users, to the first category of expertise, wherein the first expert user is designated to have knowledge relating to the first category of expertise; D’Angelo discloses assigning an expert user to an area of expertise (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Receiving, by the one or more hardware processors, an indication of an interest in the first category of expertise from a first non-expert user; D’Angelo discloses a user selecting an area of interest (see D’Angelo, paragraphs 0027-0032, described supra, claim 1).
Providing, by the one or more hardware processors, via the first space, a selectable listing of expert users, including the first expert user, assigned to the first category of expertise; D’Angelo supra, claim 1).
Receiving, by the one or more hardware processors, from a first non-expert user, a selection of the first expert user from among the selectable listing; D’Angelo discloses receiving a selection of an expert user from the listing (see D’Angelo, paragraphs 0046-0047, described supra, claim 1).
D’Angelo fails to expressly disclose providing, by the one or more hardware processors, information that describes the first expert user responsive to the selection, wherein the information is configured to provide information to the first non-expert user for deciding whether to request to be connected with the first expert user.
	However, Nguyen teaches providing information about a potential expert prior to initiating communication with the expert so that the user can determine whether to open lines of communication with the particular expert (see Nguyen, paragraphs 0072-0073, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo and Nguyen before him at the time the invention was made, to modify the method of D’Angelo to incorporate presenting information about potential experts as taught by Nguyen, in order to allow users to select the best expert for the question. One would have been motivated to make such a combination because this enables users to specifically target experts for assistance in answering questions, as taught by Nguyen (see Nguyen, paragraph 0012, described supra, claim 1).
	D’Angelo, as modified by Nguyen, further teaches
Receiving, by the one or more hardware processors, from the first non-expert user, a request to establish a first type of connection between the first expert user and the first non- expert user, wherein the first type of connection can be requested only by the non-expert users to connect with the expert users, and cannot be initiated by the expert users to connect with the non- expert users; D’Angelo further teaches that communications are based on various policies and the roles supra, claim 1).
Establishing, by the one or more hardware processors, the first type of connection between the first expert user and the first non-expert user based on the request; D’Angelo further teaches that, if the policies allow for the particular type of communication between users and experts, the first type of connection is created between the user and the expert (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Receiving, by the one or more hardware processors from the first non-expert user, a request to establish a second type of connection between a second non-expert user and the first non-expert user, wherein the second non-expert user is not assigned to any one of the categories of expertise, and wherein the second type of connection can be requested only by the non-expert users to connect with other non-expert users and cannot be initiated by the expert users to connect with the non-expert users; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Establishing, by the one or more hardware processors, a second type of connection between the second non-expert user and the first non-expert user; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).


Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Angelo, in view of Nguyen, further in view of U.S. Patent No. 6,438,580, issued to Mears et al., on August 30, 2002, and filed on March 30, 1998 (hereinafter Mears).

With respect to dependent claim 15, D’Angelo, as modified by Nguyen, teaches the system of claim 8, as described above.
	Nguyen further teaches the system wherein the one or more interests includes a first interest and a second interest, and wherein the one or more hardware processors are further programmed to: Nguyen further teaches that the user can have a plurality of interests (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
D’Angelo and Nguyen fail to further teach the system configured to:
Obtain, from the first non-expert user, an indication of a first level of importance of the first interest; 
Obtain, from the first non-expert user, an indication of a second level of importance of the second interest; 
	However, Mears teaches an interactive knowledge base in which user profiles are built with a ranked ordering of user interest and expertise (see Mears, col. 7, lines 14-28 [describing the favorites listing, in which a user builds a listing of favorite interests or areas of expertise and can customize the listing (rank/order)] and col. 12, lines 63-67 [describing how a user add/updates their favorites]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo, Nguyen, and Mears before him at the time the invention was made, to modify the system of D’Angelo, as modified by Nguyen, to incorporate ranking user interests as taught by Mears, in order to allow users to design their area of expertise within the system. One would have been motivated to make such a combination because this enables users to specifically target experts for assistance in 
	D’Angelo, as modified by Nguyen and Mears, further teaches the system configured to generate, based on the first level of subjective importance obtained from the first non- expert user and the second level of subjective importance obtained from the first non-expert user, an interest map that graphically represents at least the first interest and the second interest; and provide the interest map via the non-expert interface.
	Mears further teaches generating an interest map based on the favorites selected by the user (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra).

With respect to dependent claim 16, D’Angelo, as modified by Nguyen and Mears, teaches the system of claim [15], as described above.
	Mears further teaches the system wherein the one or more hardware processors are further programmed to: 
Determine, based on an input from the first non-expert user, an adjustment to the first level of importance or the second level of importance; Mears further teaches that the user can update their favorites (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra
Generate, based on the adjustment, an updated interest map; Mears further teaches generating an updated interest map (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra, claim 15).
Provide the updated interest map via the non-expert interface; Mears further teaches providing the updated interest map the user interface (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra, claim 15).

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. BYCER whose telephone number is (571)270-3741. The examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173